EXHIBIT 10.1

 

LOGO [g325994g43q60.jpg]

2012 Executive Officer Performance Bonus Plan

Plan Goal

The purpose of the HomeAway 2012 Executive Officer Performance Bonus Plan (the
“Plan”) is to motivate exceptional performance by the executive officers of
HomeAway U.S. (the “Company”) throughout the year by rewarding the achievement
of pre-established business objectives. The Plan is to be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).

Plan Year

The term of the Plan is January 1 – December 31, 2012.

Eligibility

All U.S. based executive officers of the Company who are not eligible to
participate in another Company incentive plan (for example, the Company’s
commission-based incentive plan) (the “Executive Officers”) are eligible to
participate in the Plan. Plan eligibility for newly hired Executive Officers
begins on the first day of the fiscal quarter following their hire date.

Target Bonus

The annual target bonus opportunity for the Chief Executive Officer is 100% of
his base salary. The annual target bonus opportunity for the Chief Operating
Officer is 75% of his base salary; the target bonus opportunity for all other
Executive Officers is 60% of their base salary. For purposes of determining an
Executive Officer’s annual target bonus opportunity, “base salary,” means the
cumulative base salary earnings for the Plan year.

Budget

The annual Plan budget is the sum of each annual target bonus opportunity
(expressed as a percentage of base salary) multiplied by the respective
cumulative base salary earnings for each Executive Officer.

Bonus Calculation

Bonuses will be considered earned and accrued as of December 31, 2012. The
bonuses for the Executive Officers are to be calculated using the performance
grids approved by the Committee.

The performance grids are based upon an acceptable range of business results
with the expectation that the Executive Officers may need to make trade offs
between GAAP Revenue and Adjusted GAAP EBITDA during the course of the year.



--------------------------------------------------------------------------------

While this is the case, the Committee requires that GAAP revenue reach a
specific level before paying overachievement on Adjusted GAAP EBITDA.

Using a straight-line bonus calculation made by the Committee at fiscal
year-end, the Company’s GAAP Revenue and Adjusted GAAP EBITDA results, together
with the results for each Executive Officer’s individual performance objectives
(the “MBOs”), will be evaluated by the Committee to determine the total bonus
credits for the Plan year.

This calculation may be expressed as the following formula:

(GAAP Revenue Bonus Credit + Adjusted GAAP EBITDA Bonus Credit + MBO Bonus
Credit) * Annual Bonus Target) multiplied by the cumulative base salary earnings
for each Executive Officer.

Performance Measures

Within the first 90 days of the Plan year the Committee will identify an
acceptable range of business results for the GAAP Revenue and Adjusted GAAP
EBITDA performance measures. Once established, these ranges will be communicated
to the Executive Officers in the form of performance grids. These performance
grids are subject to change by the Committee in the event of acquisitions,
dispositions or other events (other than company performance) having a material
impact on GAAP Revenue or Adjusted GAAP EBITDA.

The MBO portion of each Executive Officer’s annual target bonus opportunity will
be discretionary based upon the achievement of qualitative performance
objectives assigned and evaluated by the Chief Executive Officer, the Committee,
and/or the Board of Directors.

MBO Performance

 

LOGO [g325994g74u17.jpg]

Bonus Payments

The Executive Officers will receive any earned bonus payments after the end of
the Plan year, typically in February or March, following confirmation of the
achievement of the performance measures s by the Committee. See “Bonus
Calculation” below for additional information.



--------------------------------------------------------------------------------

Payment Type

Bonus payments will be made via direct deposit or live check with all applicable
taxes withheld. Bonus payments will be subject to the applicable federal income
tax withholding rate (currently, 25%), in addition to applicable FICA, state,
and local taxes. In addition, any current Section 401(k) contribution, as
applicable, will be deducted from a bonus before payment is made. Bonus payments
will be excluded from the calculation of benefits payable under any other
Company benefits plan or program, with the exception of Company-paid life
insurance, accidental death and disability insurance, and disability insurance.

Program Administration, Amendment & Termination

Final authority on all issues related to the Plan will reside with the
Committee. The Plan may be modified, terminated, or rescinded in whole or in
part at any time by the Committee and/or the Board of Directors, provided,
however, that no revision or termination that would have an adverse effect on
any outstanding awards earned. No modification or exception to the Plan is valid
or enforceable unless approved in writing by the Committee. Executive Officers’
target bonus opportunities may be modified at the discretion of the Committee at
any time.

At-Will Employment

The Plan does not affect the “at will” employment status of the Executive
Officers. Neither the attainment of goals nor the continuous service requirement
necessary to earn a bonus alters the ability of an Executive Officer or the
Company to terminate employment at any time, with or without reason and with or
without advance notice.

Discretionary Nature of Plan and Award Payments

No individual has a vested entitlement to any payment under the Plan; all awards
are paid at the sole discretion of the Committee. Specifically, regardless of
whether an award has been consistently paid over any period of time, the
Committee, at its sole discretion, reserves the right to (i) increase or
decrease targets and target bonus award percentages, (ii) terminate the
participation of any individual in the Plan at any time for any legal reason,
and/or (iii) modify, terminate, or rescind the Plan, in whole or in part, all
with or without notice or cause.

Application of Deferred Compensation Rules

The Plan is generally to be operated in a manner that complies with Section 409A
of the Internal Revenue Code and, as such, all awards paid under the Plan will
be paid as set forth above.

Effective Date

The Plan shall take effect on January 1, 2012 and will supersede and replace all
other bonus plans applicable to eligible employees. The Plan will terminate on
December 31, 2012.